SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1375
KA 08-02460
PRESENT: SCUDDER, P.J., CENTRA, CARNI, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANGEL CRUZ, ALSO KNOWN AS JOHN DOE,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (SHIRLEY A. GORMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (DENNIS A. RAMBAUD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered September 25, 2008. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree and criminal possession of a weapon in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the sentence imposed on
the first count of the indictment and as modified the judgment is
affirmed and the matter is remitted to Monroe County Court for further
proceedings in accordance with the same memorandum as in People v Cruz
([appeal No. 1] ___ AD3d ___ [Dec. 23, 2015]).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court